DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 2, 8, 9, 15, and 16 have been amended.
This office action is in response to submission of application on 30-JUN-2022.

Examiner Note
A new Examiner has been assigned to act on the application. Examiner has reviewed and given credit to the previous Examiner’s actions consistent with MPEP § 704.01.
PREVIOUS EXAMINER’S SEARCH
When an examiner is assigned to act on an application which has received on or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Drawings
Applicant’s arguments with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The preliminary report of PCT/US20/17703 dated 08/17/2021 cites WO 2014/004109 A1 (SCHLUMBERGER CAL TD [CA] SCHLUMBERGER SERVICES PETROL [FR] ET AL.) 3 January 2014 (2014-01-03) and WO 2015/164478 A1 (WESTERNGECO LLC [US]; SCHLUMBERGER CA LTD [CA] ET AL.) 29 October 2015 (2015-10-29) as teaching the elements of claim 1. Applicant has amended claims to incorporate elements from Claims 2. Paragraphs 1.6-1.6.4 address claim two in the preliminary report. 
1.6.1 Dependent claims 2-7, 9-14, 16-20 do not contain any features which, in combination with the features of any claim to which they refer, meet the requirements of the PCT in respect of novelty and/or inventive step.
D1 further discloses the additional technical features of claims 2, 9, 16 (separating the data into different data cubes; paragraph [0072]; note that "modelling in this cas is regarded to be disclosed though separating the data which generates a mathematical description of every data component); of claims 3, 6, 7,10, 13, 14, 17, 18 and 20 (figure 10; paragraphs [0121]-[0125]) and of claim 19 (drilling always being conducted in realtime.).
Examiner respectfully disagrees with the opinion of the preliminary report the element of “subtracting” in respect to “an estimated plurality of multiple seismic events” can be inferred from the paragraphs cited. Further inspection of the cited references does not yield the limitation.

The additional cited references of WO 2014/110330 A1 (WESTERNGECO LLC [US]; SCHLUMBERGER CA LTD [CA] ET AL.) 17 July2014 (2014-07-17) and Guitton ET AL: "Adaptive subtraction of multiples using the L 1-norm", Geophysical Prospecting, 1 January 2004 (2004-01-01), pages 27-38 have been considered and determined to not contain the limitations.

The Examiner Report of the GCC Patent Office dated 09/06/2021 contains the same reasoning for rejecting the claims, therefore, Examiner respectfully disagrees with the report for the same reasons as abov.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 15, specifically

processing, with the seismic analysis system, the plurality of input seismic data to remove the plurality of multiple seismic events and at least one of the primary seismic events from the plurality of input seismic data, the processing comprising subtracting, with the seismic analysis system, an estimated plurality of multiple seismic events from the input seismic data to generate a demultiple image; 
subtracting, with the seismic analysis system, the demultiple image from the input seismic data to generate a difference image; 
performing, with the seismic analysis system, an orthogonalization between the difference image and the demultiple image to recover the at least one primary seismic event into a seismic image of the subterranean zone that excludes at least a portion of the plurality of multiple seismic events

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/           Examiner, Art Unit 2146